93 S.W.3d 694 (2002)
351 Ark. 383
Allan Wayne HUDSON
v.
STATE of Arkansas.
No. CR 02-1283.
Supreme Court of Arkansas.
December 19, 2002.
Montgomery, Adams & Wyatt, by Dale E. Adams, Little Rock, for appellant.
No response.
MOTION FOR RULE ON THE CLERK
PER CURIAM.
Appellant, Allan Wayne Hudson, by and through his attorney, has filed a motion for rule on the clerk. Attorney Dale E. Adams admits by motion that the appeal was not timely filed due to a mistake on his part.
We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.